                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00901-WJM-NRN

MICHAELLA LYNN SURAT,

Plaintiff,

v.

RANDALL KLAMSER, in his individual capacity, and
CITY OF FORT COLLINS, a municipality,

Defendants.

                                  MINUTE ORDER

Entered by Magistrate Judge N. Reid Neureiter

      At the request of the parties, it is hereby ORDERED that the Final Pretrial
Conference set for August 20, 2021 at 9:30 a.m. is VACATED and RESET for
September 3, 2021 at 9:30 a.m. The proposed Final Pretrial Order is due on or before
August 27, 2021.

Date: August 16, 2021
